ON REHEARING;
The bond and application for renewals cannot be separated, and if there be any contradiction between them making them subject to a double interpretation, the construction favorable to the assured must be given.
Former decree remains undisturbed.
ESTOPINAL, J.
A reargument of this cause has not ■shaken us in the belief that the opinion heretofore rendered herein is sc-und and correct.
Learned counsel for defendant has shown ability and great industry in dealing with the issues throughout, but a careful consideration and interpretation of the documents upon which hinge the determination of this controversy, satisfy us, considering the good faith of plaintiff, that it should recover on the bond and obligation assumed by the defendant.
The application for renewals of the bond, and the bond itself, *345cannot be separated. They moist be read together, and if there be any contradiction between them, causing ambiguity or making them subject to a double interpretation, these moist be construed in favor of the assured.
May 6, 1907.
Moore, J., dissents.
• Writ granted by Supreme Court May'29, 1907.
July 3, 1907, decision Supreme Court reversing judgment and remanding case to District Court.
The reasons given in our original opinion cover fully and elaborately all the issues, and we see no reasons to further elaborate them here.
It is therefore ordered that our former decree rendered herein remain undisturbed.